Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This continuation application has been examined.  Claims 1-20 are pending.
The prior art submitted on March 13, 2020 has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington,
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,604,984.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims all the limitations of claims 1-20 are includes in the 1-20 of the patent 10,604,984.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyozumi et al. (5,410,227).
As per claim 1, Toyozumi et al. disclose a non-contact obstacle detection system for an opening defined by a frame in a vehicle, the opening configured to be enclosed by a cover panel (see figure 1), the non-contact obstacle detection system comprising an actuator connected to the cover panel for moving the cover panel (see figure 1, the motor M); at least one non-contact sensor configured for detecting an obstacle within the opening (see figure 1, item 1); and a controller in communication with the at least one non-contact sensor and the actuator, the controller configured to prevent the actuator from moving the cover panel in response to the detection of the obstacle within the opening (see figures 1-4A, 4B, 6A-7B, 10 and 11; column 2, line 37 to column 4, line 31).  Toyozumi et al. disclose that the non contact sensor has transmitting and receiving unit 1 which emits a supersonic wave f and receiving a reflection wave i as shown in at least figures 1, 10 and column 5, lines 12-29.
As per claims 2-18, the limitations of these claims are taught in at least figures 1-7A, 7B, 10, 11 and the related text. 
With respect to claims 19 and 20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
Applicant's arguments filed on February 10, 2022 have been fully considered but they are not deemed to be persuasive. 
The applicants argue that claims 1-20 are patentable over Toyozumi because the reference does not show the non-contact sensor.  However, the sensor 1 in figure 1 is the non-contact sensor and it read exactly the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571)272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
March 15, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661